
	
		II
		112th CONGRESS
		2d Session
		S. 2290
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2012
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize the Commissioner of the United States
		  Section, International Boundary and Water Commission, to reimburse States and
		  units of local government for expenses incurred by the States and units of
		  local government in designing, constructing, and rehabilitating water projects
		  under the jurisdiction of the International Boundary and Water
		  Commission.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Boundary and Water
			 Commission Reimbursement Act.
		2.Authorized
			 reimbursement for certain water projectsThe Commissioner of the United States
			 Section, International Boundary and Water Commission (referred to in this
			 section as the Commission), may reimburse States and units of
			 local government for expenses incurred by the States and units of local
			 governments in designing, constructing, and rehabilitating water projects
			 that—
			(1)are under the
			 jurisdiction of the Commission; and
			(2)are designed,
			 constructed, or rehabilitated before, on, or after the date of enactment of
			 this Act.
			
